Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 are pending in this application.
Election/Restrictions
Applicant’s election without traverse of Group I and a single disclosed species (compound of Example 1) in the reply filed on 02/16/2022 is acknowledged.

    PNG
    media_image1.png
    238
    291
    media_image1.png
    Greyscale

The examiner searched the elected species and found no prior art, thus, the search was expanded and stopped when a prior art was found.  The examiner recommends that applicants review their invention to avoid another prior art rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Malley et al. WO 94/12495 A1.  Cited reference at pages 60-73 discloses the following exemplary compounds that are the same as applicants when applicant’s formula (1) has the following substituents: A = optionally substituted benzene; p = 0; Y = N; and B = optionally substituted aryl and optionally substituted heteroaryl.
 

    PNG
    media_image2.png
    123
    565
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    52
    539
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    154
    526
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    85
    545
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    149
    553
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    84
    518
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    177
    532
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    107
    521
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    107
    520
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    89
    523
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    122
    525
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    111
    565
    media_image13.png
    Greyscale


Since said exemplary compounds are the same as applicants, a 102(a)(1) rejection is proper.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:

	a. Claim 1 and claims dependent thereon are rejected because the phrase
In order to overcome the rejection and avoid prior art rejections, it is recommended that applicants recite specific substituents for ring A and ring B.

	b.   In claim 1, the phrase “two R1 may be bound to form a spiro…..two R1s may bound to each other to form a saturated fused heterocycle together with the nitrogen and carbon atoms constituting a ring containing Y” is indefinite.  What is covered and what is not? Where is the support in the specification that shows exemplary compounds? It is recommended that applicants recite specific rings or delete said phrase to overcome this rejection.

	c.  In claim 10, the phrase “Compound 011, Compound 021,…or Compound 401” is not clear. What is Compound 011 or Compound 401?  Do applicants intend compounds disclosed in the specification?  If so, applicants have to draw the chemical structures of said compounds or name said compounds.

Information Disclosure Statement
7.	Applicant’s Information Disclosure Statement, filed on 12/16/2020 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
					 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Kahsay Habte/
Primary Examiner, Art Unit 1624



February 24, 2022